DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following informalities: 
Reference character “S1” has been used to designate both “a first side surface” (page 16, paragraph [0083], line 2, etc.; Figs. 4, 6 and 8) and “LIGHT BLOCKING STATE” (page 35, paragraph [00161], line 2, etc. and Fig. 18).  
Reference character “S2” has been used to designate both “a second side surface” (page 16, paragraph [0083], line 2, etc.; Figs. 5, 7 and 9) and “FIRST PROCESSING” (page 35, paragraph [00161], line 2, etc.; Fig. 18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
a.	Page 6, paragraph [0037], line 3, “Fig. 21” should be “Fig. 20”.
b.	Page 10, paragraph [0060], line 3, “413K” should be “413Y”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a controller configured to, during an initial operation, based on a detection result of the sensor, determine which of the first position, the second position, and the third position the cam is located at” as set forth in the claimed combination.
b.	Independent claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the cam having one end and an other end in a movement direction of the cam, the cam including a light transmitting portion configured to transmit light emitted from the light emitting portion, the light transmitting portion being located between the one end and the other end in the movement direction” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itabashi (US Pat. Pub. No. US 2021/0011395 A1) discloses an image forming apparatus comprising: a housing having an opening; a first cartridge including a first photosensitive drum and a first development roller; a second cartridge including a second photosensitive drum and a second development roller; a cam being movable to different positions; and a controller.
Sano et al. (US Pat. Pub. No. US 2021/0200140 A1) discloses an image forming apparatus comprising: a housing having an opening; a first cartridge including a first 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 7, 2022